         Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 1 of 17 PageID: 1
 RECEIVED                                                                  FiLED
    SEP 272019
                        UNITED STATES DISTRICT COURT                      SEP 27
AT S:30 __-__M
W1WAM I WALSH, CLERK
                           DISTRICT OF NEW JERSEY                             2’ L-kC) P
                                                                        T_TWALW
    UNITED STATES OF AMERICA                      Hon.   ( K)                   CLERK


                 v.                        :      CriminalNo.     J9_ G g
    GEORGE R. LAUFENBERG                   :      18 U.S.C.   § 371, 664, 1027, and 2

                                    INDICTMENT

             The Grand Jury in and for the District of New Jersey, sitting at Newark,

    charges that at all times material to this Indictment:

                                        Background


    1.      Defendant George R. Laufenberg (“Defendant Laufenberg”) was the

    Administrative Manager or Co-Administrative Manager of, and a participant in

    three employee benefit plans, as described herein, providing retirement and

    health benefits to members of the United Brotherhood of Carpenters in New

    Jersey and, after January 1, 2016, also to the members in New York State.

    Defendant Laufenberg was promoted to that position in 1984 by George H.

    Laufenberg, Sr., who was the head of the New Jersey Carpenters Union from at

    least 1979 until the early l990s. Defendant Laufenberg was responsible for

    conducting the day-to-day operations of these plans. As Administrative

    Manager, Defendant Laufenberg was a fiduciary with respect to these plans and

    routinely made discretionary decisions that affected their management and the

    disposition of their assets.

    2.      The United Brotherhood of Carpenters (“the Carpenters Union”) in New

    Jersey, in its various iterations, is a labor organization for purposes of the Labor
     Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 2 of 17 PageID: 2



Management Relations Act of 1947, as defined by Sections 142 and 152 of Title 29,

United States Code; and an employee organization, as defined by Title I of the

Employee Retirement Income Security Act of 1974 (“ERISA”) and by Sections 1002

and 1003 of Title 29, United States Code. As a labor organization in which

employees participate as members, the Carpenters Union existed for the purpose

of representing such members and employees in collective bargaining and in

dealing with employers in an industry affecting interstate commerce, namely the

construction business. Its principal offices were located in Edison, New Jersey.

The Carpenter’s Union filed an LM-2 Labor Organization Annual Report with the

Department of Labor each year.

3.      As part of the collective bargaining process, the Carpenters Union jointly

established and maintained with employers the following plans (collectively, the

“Funds”) that provided pension, annuity, and health benefits to employees and

each of which was subject to ERISA:

            a.     The New Jersey Carpenters Pension Fund, an employee

benefit plan providing retirement benefits which, on or about January 1, 2016,

was merged with another ERISA-covered plan to become the Northeast

Carpenters Pension Fund (the “Pension Fund”);

            b.     The New Jersey Carpenters Annuity Fund, an employee

benefit plan providing retirement benefits which, on or about January 1, 2016,

was merged with another ERISA-covered plan to become the Northeast

Carpenters Annuity Fund (the “Annuity Fund”); and




                                          2
     Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 3 of 17 PageID: 3



              c.    The New Jersey Carpenters Health Fund, an employee benefit

plan providing medical and health care benefits which, on or about January 1,

2016, was merged with another ERISA-covered plan, to become the Northeast

Carpenters Health Fund (the “Health Fund”).

4.      Each of the Funds was administered by a Board of Trustees composed of

employer and employee representatives, as well as other professionals. For their

fiscal years ending in 2014, 2015 and 2016, the Pension Fund, Annuity Fund,

and Health Fund each filed annual financial reports with the United States

Department of Labor (Form 5500 Reports) as required by ERISA. Each of the

Funds, which were located in Edison, New Jersey, was governed by a written

agreement (the “Plan Document”) which represented controlling elements of the

respective Funds.

5.      As a fiduciary to each of the Funds, Defendant Laufenberg was required

by ERISA, Title 29, United States Code, Sections 1104(a) and 1106, to discharge

his duties:

              a.    solely in the interest of the plan participants and beneficiaries;

              b.    for the exclusive purpose of providing benefits to the

participants and their beneficiaries and of defraying reasonable expenses for

administering the Funds;

              c.    with the care, skill, prudence and diligence of a reasonable

person in particular financial transactions involving the Funds;




                                          3
      Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 4 of 17 PageID: 4



8.        In or about 1985, the Board of Trustees of the Pension Fund approved an

Employment and Deferred Compensation Agreement (the “Agreement”), which

has been restated and amended, with Defendant Laufenberg as an employee of

the Fund. Between 2000 and 2015, Defendant Laufenberg received ten salary

increases, until his salary in 2015 was approximately $300,000. The Agreement

guaranteed Defendant Laufenberg a retirement package with two streams of

income:     he would be entitled to receive a pension (the “Pension”), as well as a

deferred compensation package (the “Deferred Compensation”).         The Deferred

Compensation was an unfunded and contractual waged-based obligation,

payable as salary from the general treasury of the Pension Fund, only after

Defendant Laufenberg had retired or been separated from his employment with

the Funds.

9.       As an eligible participant in the Pension Fund, Defendant Laufenberg

was permitted to retire and receive his Pension with the approval of the Board of

Trustees, provided that (a) he filed with the Board of Trustees, on or before the

first day of the month of the first pension payment, an application for retirement

on a form provided by the Trustees; (b) he submitted to the Trustees proof

satisfactory to the Trustees of his date of birth and, if married, his spouse’s date

of birth and their marriage; and (c) he ceased all work in the industry.

10.     Pursuant to the Agreement, if Defendant Laufenberg continued in the

employ of the Trustees until his retirement age, the Trustees would also provide

him with a monthly retirement benefit (the Deferred Compensation),

“commencing on the first day of the month following retirement”, and calculated


                                           5
     Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 5 of 17 PageID: 5



             d.    by managing and administering each Fund in accordance with

documents and instruments governing the Fund in a manner consistent with

ERISA; and

             e.    by refraining from causing a Fund to engage in financial

 transactions prohibited by ERISA (“Prohibited Transactions”).

6.     Pursuant to ERISA and Title 29, United States Code, Sections 1002(14),

1106(a), and 1108, Defendant Laufenberg was prohibited from causing the

Funds to engage in a financial transaction when he knew, or should have

known, that the transaction would result in a direct or indirect transfer of Fund

assets for the use or benefit of a Fund fiduciary or employee as a “party in

interest”, unless the transfer of Fund assets is a benefit to which the fiduciary or

employee is entitled as a beneficiary of the Fund or is reasonable compensation

for services rendered to the Fund. ERISA and Title 29, United States Code,

Section 1 106(b)(1) also prohibited Defendant Laufenberg, as a fiduciary, from

dealing with the assets of the Funds in his own self-interest, or for his own

account.

7.      ERISA and Title 29, United States Code, Section 1023 further require

that transactions with persons known to be “parties in interest” with respect to

the Funds must be reported and disclosed in financial reports (Form 5500

Reports) and filed annually with the United States Department of Labor and,

thereafter published to the Funds’ participants, as required by ERISA and Title

29, United States Code, Section 1024.




                                         4
      Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 6 of 17 PageID: 6




in an amount equal to one hundred percent (100%) of his salary, minus his

pension disbursements.

11.     On September 25, 2015, after reaching the age of 65, Defendant

Laufenberg unilaterally approved his own Pension and Deferred Compensation

disbursements, without giving notice to or gaining the approval from the Board

of Trustees, or ceasing work in the industry, as was required under the

Agreement and Plan Document.

12.     After on or about January 1, 2016, Defendant Laufenberg became Co

Administrative Manager of the newly merged Funds. The newly merged

Northeast Health Fund became the “paymaster” for Defendant Laufenberg’s

salary, as well as for his Deferred Compensation disbursements.

13.     By the terms of the Agreement, Defendant Laufenberg was entitled to

have the Pension Fund and, after on or about January 1, 2016, the Northeast

Health Fund, pay his salary and make monetary contributions on his behalf to

the Annuity Plan. From at least in or around 2014 through December 31, 2016,

Defendant Laufenberg unilaterally caused the Pension Fund and the

Northeast Health Fund to pay annuity contributions as additions to his salary,

that exceeded the limits on contributions imposed by the Title 26, United States

Code, Section 401(a)(17), without the knowledge and approval of the Board of

Trustees.




                                         6
     Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 7 of 17 PageID: 7




                                COUNT ONE
                      (Embezzlement of Pension Benefits)

1.    The allegations set forth in Paragraphs 1 through 13 of this Indictment are

hereby re-alleged as if set forth fully herein.

2.     From at least inorabout October 1, 2015 through inorabout December

31, 2016, in Middlesex County, and elsewhere, in the District of New Jersey, the

defendant,

                         GEORGE R. LAUFENBERG,

knowingly embezzled, stole, and unlawfully and willfully abstracted and

converted to his use and the use of others, money, funds, property, and assets of

the New Jersey Carpenters Pension Fund and, after on or about January 1,

2016, the Northeast Carpenters Pension Fund, employee benefit plans subject to

ERISA, namely, money in excess of $140,000 disbursed to Defendant Laufenberg

as unauthorized pension benefits to which he was not entitled.

             In violation of Title 18, United States Code, Section 664 and

Section 2.




                                            7
      Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 8 of 17 PageID: 8



                                  COUNT TWO
                (Embezzlement of Deferred Compensation Payments)

1.      The allegations set forth in Paragraphs 1 through 13 of this Indictment are

     hereby re-alleged as if set forth fully herein.

2.      From on or about October 1, 2015, through on or about December 31,

2016, in Middlesex County, and elsewhere, in the District of New Jersey, the

defendant,

                            GEORGE R. LAUFENBERG,

knowingly embezzled, stole, and unlawfully and willfully abstracted and

converted to his own use, money, funds, property, and assets of the New Jersey

Carpenters Pension Fund and, after on or about January 1, 2016, the Northeast

Carpenters Health Fund, employee benefit plans subject to ERISA, namely,

money in the approximate amount of $220,935 disbursed to Defendant

Laufenberg as unauthorized deferred compensation payments to which he was

not entitled.

                In violation of Title 18, United States Code, Section 664 and

Section 2.




                                             8
     Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 9 of 17 PageID: 9



                               COUNT THREE
             (Embezzlement of Excess Annuity Fund Contributions)

1.    The allegations set forth in Paragraphs 1 through 13 of this Indictment are

hereby re-alleged as if set forth fully herein.

2.    From at least as early as August 2014 through at least December 31,

2016, in Middlesex County, and elsewhere, in the District of New Jersey, the

defendant,

                             GEORGE R. LAUFENBERG,

knowingly embezzled, stole, and unlzwfully and willfully abstracted and

converted to his own use, money, funds, property, and assets of the New Jersey

Carpenters Pension Fund and, after January 1, 2016, the Northeast Carpenters

Health Fund, employee benefit plans subject to ERISA, namely, money in the

approximate amount of $47,000 paid to Defendant Laufenberg as an

unauthorized increase of salary in lieu of contributions to the Annuity Fund to

which he was not entitled.

             In violation of Title 18, United States Code, Section 664 and

Section 2.




                                           9
     Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 10 of 17 PageID: 10



                                 COUNT FOUR
               (Conspiracy to Embezzle With Low Show Employee)

1.      The allegations set forth in Paragraphs 1 through 13 of this Indictment are

hereby re-alleged as if set forth fully herein.

2.      From at least as early as January 2000 through at least December 2016,

in Middlesex County, and elsewhere, in the District of New Jersey, the

defendant,

                             GEORGE R. LAUFENBERG,

knowingly and intentionally conspired and agreed with unindicted coconspirator

#1 and others, known and unknown, to embezzle, steal, and unlawfully and

willfully abstract and convert to his own use and the use by unindicted

coconspirator #1 the money, funds, property, and assets of the New Jersey

Carpenters Funds, and after on or about January 1, 2016, the Northeast

Carpenters Funds, employee benefit plans subject to ERISA, namely, money in

the approximate amount of $1,250,000 consisting of salary and employee

benefits to which unindicted coconspirator #1 was not entitled to receive,

contrary to Title 18, United States Code, Section 664.

                              Object of the Conspiracy

3.      It was the object of the conspiracy that, from at least as early as in or

around 2000 and in or about December 2016, Defendant Laufenberg would

agree to enrich unindicted coconspirator #1 by paying him as a full-time

employee of the New Jersey Carpenters Funds, and after January 1, 2016, the

Northeast Carpenters Funds, for which he did not perform full-time services and


                                           10
     Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 11 of 17 PageID: 11



by providing unindicted coconspirator #1 with unearned salary and other

employee benefits to which he was not entitled.

                                Manner and Means

4.      It was part of the conspiracy that, in or around 1992, Defendant

Laufenberg in his capacity as the Administrative Manager, and contrary to his

fiduciary duties to the New Jersey Carpenters Funds and their participants,

placed unindicted coconspirator #1 on the staff of the New Jersey Carpenters

Funds with the understanding that his role would be, at best, that of a part-time

employee. Thereafter, unindicted coconspirator #1 was compensated as a full

time employee of the New Jersey Carpenters Funds, and after on or about

January 1, 2016, the Northeast Carpenters Funds, and received contributions

for health care, pension and annuity benefits.

5.      It was further part of the conspiracy that Defendant Laufenberg allowed

unindicted coconspirator #1 to continue providing consulting services to

independent clients for which he was separately paid and which consulting

services were unrelated to his position as an employee of the Carpenters Funds

and for which he performed legitimate services.

6.      It was a further part of the conspiracy that, in or about 2007, Defendant

Laufenberg approved an “in service” (without retiring) pension benefit to

unindicted coconspirator #1 which was not authorized by the Plan Document or

Board of Trustees and to which unindicted coconspirator #1 was not entitled.

7.      It was a further part of the conspiracy that, in or about 2013, Defendant

Laufenberg permitted unindicted coconspirator #1 to receive distributions from


                                         II
      Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 12 of 17 PageID: 12



 the Annuity Fund, which were unlawfully accumulated from unauthorized

 contributions based on unearned income to which unindicted coconspirator #1

was not entitled to receive.

                                     Overt Acts

 8.      In furtherance of the conspiracy and to effect its unlawful object,

Defendant Laufenberg and other coconspirators committed and caused
                                                                   to be
committed the following overt acts, among others, in the District of New Jersey

and elsewhere:

               a.    From at least in or around January 2000 until in or around

December 2016, Defendant Laufenberg caused an annual salary to be
                                                                  paid to
unindicted coconspirator #1 of between approximately $37,000 and approx
                                                                        imately
$55,000 in return for services not performed;

               b.    From at least in or around January 2000 until in or around

December 2016, Defendant Laufenberg arranged for unindicted cocons
                                                                   pirator #1
to be falsely credited with 37.5 hours of work for the Funds, without any

supporting data;

               c.    In or around 2007, Defendant Laufenberg awarded unindicted

coconspirator #1 an “in service” pension benefit to which unindicted

coconspirator #1 was not entitled pursuant to the Plan Document and which

was not, as required, approved by the Board of Trustees;

              d.    In or around 2013, Defendant Laufenberg arranged for

unindicted coconspirator #1 to begin receiving annual distributions of
                                                                       annuity




                                          12
  Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 13 of 17 PageID: 13



benefits to which unindicted coconspirator #1 was not entitled, in amount of

approximately $21,000;

                e.   From in or around at least 2000 through in or around

December 2016, Defendant Laufenberg granted health care coverage in excess of

$200,000 to unindicted coconspirator #1, and his dependents, to which he was

not entitled.

      All in violation of Title 18, United States Code, Section 371.




                                        13
     Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 14 of 17 PageID: 14



                                    couNT FIVE
                          (False Statement in Form 5500)

1.      The allegations set forth in Paragraphs 1 through 13 are hereby re-alleged

as if set forth fully herein.

2.      On or about October 17, 2016, in Middlesex County, and elsewhere, in the

District of New Jersey, the defendant,

                                GEORGE R. LAUFENBERG,

in a document required by Title I of ERISA, specifically, Tide 29, United States

Code, Section 1023, to be published and filed with the United States Department

of Labor, made false statements and representations of fact, knowing them to be

false, and knowingly concealed, covered up, and failed to disclose facts the

disclosure of which was necessary to verify, explain, clarify and check for

accuracy and completeness of such document, that is, Defendant Laufenberg

made false statements and failed to disclose information in the annual financial

report (Form 5500 Annual Return/Report of Employee Benefit Plan) filed with

the United States Department of Labor on behalf of the New Jersey Carpenters

Annuity Fund for the period of January 1, 2015, until December 31, 2015,

regarding the existence of nonexempt transactions by a party-in-interest.



             In violation of Title 18, United States Code, Section 1027 and

Section 2.




                                         14
     Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 15 of 17 PageID: 15



        FORFEITURE ALLEGATION AS TO COUNTS ONE THROUGH FOUR

1.      As a result of committing the pension and annuity fund embezzlement

offenses charged in Counts One through Four of this Indictment, the defendant,

                            GEORGE R. LAUFENBERG,

shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section 2461, all property,

real and personal, that constitutes or is derived from proceeds traceable to the

commission of the violations of Title 18, United States Code, Sections 371 and

664, and all property traceable thereto, alleged in Counts One through Four of

this Indictment.

                 FORFEITURE ALLEGATION AS TO COUNT FIVE

2.      As a result of committing the false statements relating to ERISA offense

charged in Count Five of this Indictment, the defendant,

                            GEORGE R. LAUFENBERG,

shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 982(a)(7), all property, real and personal, obtained by the defendant that

constitutes or is derived, directly and indirectly, from gross proceeds traceable to

the commission of the offense in violation of Title 18, United States Code, Section

1027 alleged in Count Five of this Indictment.




                                         15
     Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 16 of 17 PageID: 16



                           SUBSTITUTE ASSETS PROVISION
                        (Applicable to All Forfeiture Allegations)

3.      If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

            a. cannot be located upon the exercise of due diligence;

            b. has been transferred or sold to, or deposited with a third party;

           c. has been placed beyond the jurisdiction of the court;

            d. has been substantially diminished in value; or

           e. has been commingled with other property which cannot be divided

               without difficulty;

the United States shall be entitled, pursuant to 18 U.S.C.    §   982(b)), to forfeiture

of any other property of the defendant up to the value of the above-described

forfeitable property.




                                                ATrue Bill




 Lg CtI
     ‘i
        o
Craig Car4ito
United States Attorney




                                           16
          CASE NUMBERS        I 4.
  United States District Court
    District of New Jersey
  UNITED STATES OF AMERICA


                 V.


    GEORGE R. LAUFENBERG

        INDICTMENT
18 U.s.c Sections 371,664,1027 & 2

         CRAIG CARPENITO
     UNITED STATES ATTORNEY,
        NEWARK, NEW JERSEY

        V. GRADY O’MAIJLEY
      SENIOR LITIGATION COUNSEL
        NEWARK, NEW JERSEY
          973-645-2725
                                     Case 2:19-cr-00698-KM Document 1 Filed 09/27/19 Page 17 of 17 PageID: 17
